Citation Nr: 1038409	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-44 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





INTRODUCTION

The Veteran had active military service from July 1955 to 
September 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2009 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

According to the medical and other competent and credible 
evidence in the file, it is just as likely as not the Veteran's 
bilateral hearing loss and tinnitus are related to his military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss and tinnitus are due to injury incurred in 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for hearing loss and tinnitus, the Board finds that any failure 
on the part of VA to notify and/or develop these claims pursuant 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be 
considered prejudicial to the Veteran.  The Board will therefore 
proceed to consider the claims on the merits.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a relevant disease or injury; and (3) medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases (such as organic diseases of the nervous 
system including sensorineural hearing loss) will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Further, evidence relating a current disorder 
to service must be medical unless it concerns a disorder that may 
be competently demonstrated by lay observation.  Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).

The threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

But before service connection may be granted for hearing loss, it 
must be of a particular level of severity to be considered an 
actual disability.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory threshold for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

First addressing the question of current disability, the Board 
notes that in a statement received in August 2008, a private 
physician, Dr. Jeffrey Laskoff, reported that the Veteran was 
seen in his office with complaints of hearing loss and tinnitus, 
worse in the right ear.  The physician indicated that the Veteran 
had a severe, binaural, high frequency, sensorineural hearing 
loss that was most likely related to his exposure to aircraft 
noise while in the military service.

The Veteran more recently had a VA examination in February 2009 
in response to his claims for service connection.  An audiogram 
revealed pure tone thresholds in the right ear at 500, 1000, 
2000, 3,000, and 4000 Hertz of 25, 20, 30, 65, and 75 decibels, 
respectively; and in the left ear the pure tone thresholds were 
25, 25, 40, 60, and 75 decibels, respectively.  

The audiometric testing results clearly establish hearing loss in 
each ear as defined in 38 C.F.R. § 3.385 and the presence of 
tinnitus.  The question remains whether there exists a 
relationship between such bilateral hearing loss and tinnitus and 
military service.

In this appeal, the Veteran has alleged that he had in-service 
noise exposure, the "injury" to which the claimed disabilities 
relate.  The July 1955 enlistment examination and the September 
1959 separation examination reports reflect that hearing was 
within the normal range, which is 15/15 hearing for whispered 
voice, bilaterally.  

While his service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma, the Board notes that in written statements, the 
Veteran reported that he was exposed to loud aircraft engine 
noise.  The Veteran's service personnel records confirm that he 
served with Fourteenth Fighter Squadron, which is consistent with 
his reported duties.

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
determined that tinnitus is the type of disorder associated with 
symptoms capable of lay observation.  Considering the 
circumstances of the Veteran's service, he was likely exposed to 
some, and possibly significant, noise exposure in service from 
his duties.  In addition, the Veteran is competent to assert the 
occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The Board therefore finds that his lay statements regarding the 
type and extent of his noise exposure in service are not just 
competent, but also credible and consistent with the 
circumstances, conditions and hardships of his service to have 
probative value and warrant conceding he sustained the type of 
acoustic trauma alleged in service.  Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

And although the hearing was within normal limits by the time of 
his discharge, he need not have had a hearing loss disability in 
either ear during service according to these requirements of § 
3.385, including when examined in anticipation of discharge.  See 
again Hensley, supra.  

Rather, in this circumstance, a Veteran may still establish his 
entitlement to service connection for a current hearing loss 
disability by showing he now satisfies these threshold minimum 
requirements of § 3.385 - which, as mentioned, the Veteran has 
done, and by submitting competent and credible evidence that his 
current disabilities are related to the noise exposure during or 
coincident with his military service.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992) and Hensley, 5 Vet. App. at 159.

Moreover, when, as here, chronicity (permanency) of disease or 
injury in service is not established, or legitimately 
questionable, establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements to link the current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Still further, in Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court 
indicated that where lay evidence provided is competent and 
credible, the absence of contemporaneous medical documentation, 
during service or since, does not preclude further evaluation as 
to the etiology of the claimed disorder.  The Veteran has 
reported experiencing bilateral hearing loss and tinnitus since 
his military service.  

Thus, although there is no objective evidence to support a 
specific incident of acoustic trauma in service, the Board 
accepts the Veteran's assertions of in-service noise exposure as 
credible.  The Board also finds that the record presents an 
objective basis for attributing the Veteran's current bilateral 
hearing loss and tinnitus to service.

The Board acknowledges that there are two medical opinions of 
record.  One is favorable to the Veteran's claims; one is 
unfavorable to the Veteran's claims.  The Board further cannot 
conclude that one opinion is any more probative than the other.  
Thus, with respect to the claim for service connection for 
hearing loss, the Board finds that the evidence of record is in 
equipoise, and that service connection for hearing loss is 
warranted.  

With respect to the claim for service connection for tinnitus, in 
February 2009, after reviewing the Veteran's in-service and post-
service histories, the evaluating VA audiologist concluded that 
the Veteran's tinnitus was unrelated to his military noise 
exposure.  He further pointed out that the Veteran's tinnitus 
reportedly started four or five years previously although he was 
discharged in 1959.  

Contrary to the February 2009 VA audiologist's report, Dr. 
Laskoff, reported that the Veteran had experienced tinnitus since 
the 1950s, which would place the onset during active service.  
Since the Veteran has indicated that his hearing loss and 
tinnitus have worsened in recent years, the Veteran may have 
meant to communicate to the VA examiner that his tinnitus had 
worsened four or five years ago.  In addition, the record does 
not reflect any other statement that would support the onset date 
as reported by the VA examiner.  Consequently, the Board will 
give the Veteran the benefit of the doubt with respect to this 
matter, and find the Veteran to be a credible historian with 
respect to his statement of the onset and continuity of his 
tinnitus as expressed to Dr. Laskoff.  As a result of this 
finding, since the VA examiner's opinion regarding tinnitus is 
predicated on its more recent onset, this opinion now carries 
little evidentiary weight.  Consequently, the Board will further 
find that the current diagnosis of tinnitus, together with the 
Board's finding that the Veteran's statements as to continuous 
tinnitus since service are both credible and competent, warrant 
the grant of service connection for tinnitus.  38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating an absolutely accurate determination of etiology is 
not a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology).







ORDER

The claim for service connection for bilateral hearing loss is 
granted.

The claim for service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


